400 F.3d 658
UNITED STATES of America, Plaintiff-Appellee,v.John A. HICKEY, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.John A. Hickey, Defendant-Appellant.
No. 02-10197.
No. 02-10204.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted January 13, 2004.
Filed April 30, 2004.
Amended March 8, 2005.

David J. Cohen, Cohen & Paik, San Francisco, CA, for the defendant-appellant.
Robin Harris, Assistant United States Attorney, San Francisco, CA, for the plaintiff-appellee.
Appeal from the United States District Court for the Northern District of California; Maxine M. Chesney, District Judge, Presiding. D.C. No. CR-97-00218-MMC.
Before WALLACE, McKEOWN, and CALLAHAN, Circuit Judges.


1
The opinion is amended as follows: (a) the paragraph in section V that begins "Hickey's arguments meet none of the criteria" is deleted; (b) the first word of the next paragraph is deleted so that the sentence reads "The district court did not resolve an `important issue'"; and (c) the following footnote is inserted at the end of the sentence:


2
We need not decide whether Hickey's challenge to the indictments has been "conclusively determined," because, as we explain, that challenge does not meet the remaining requirements of the collateral order doctrine.


3
With these changes the petition for rehearing and the petition for rehearing en banc are denied. No further petition for rehearing will be entertained.